PER CURIAM.
The petition is granted and Natavius Covington is hereby granted belated appeal from judgment and sentence in case number 16-2005-CF-16443-A in the Cir*873cuit Court for Duval County. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). The trial court shall appoint counsel for petitioner if he qualifies for such an appointment.
PETITION GRANTED.
BROWNING, C.J., ALLEN and THOMAS, JJ., concur.